In re Milkovich, John; — Other(s); applying for supervisory and/or remedial writs; Parish of Bossier, 26th Judicial District Court, Div. “B”, No. 62935; to the Court of Appeal, Fourth Circuit, No. 91KW-0819.
Stay order recalled. Writ denied.
DENNIS, J., would amend the commitment for contempt to 24 hours and, as amended, affirm the order. This penalty is commensurate with the particular violations at issue, should deter future contumacious behavior and will not unduly retard the progress of the criminal proceeding.
HALL, J., recused.